Citation Nr: 1417380	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  03-03 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the service-connected right retropatellar pain syndrome, status-post right knee surgery, prior to February 2009.

2.  Entitlement to an evaluation in excess of 20 percent for the service-connected right retropatellar pain syndrome, status-post right knee surgery, beginning on April 1, 2009.

3.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).

4.  Entitlement to an effective date earlier than January 14, 2009, for the assignment of a 20 percent disability rating for the service-connected right retropatellar pain syndrome, status-post right knee surgery.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the RO.

The Board notes that along with the present appeal, an appeal of a claim pf service connection for various psychiatric disorders was also pursued.  Given the complex procedural history of this claim in conjunction with those at bar, a brief summary of that history will follow.

In November 2004, the Veteran testified before another Veterans Law Judge (VLJ) at a hearing held at the RO as to the psychiatric claim.  A transcript of this proceeding is of record.

In February 2005, the Board denied service connection for posttraumatic stress disorder (PTSD).  A petition to reopen a claim of service connection for a psychiatric disorder other than PTSD was granted, and that claim was remanded.  

In August 2006, the Board denied service connection for a psychiatric disorder other than PTSD.   The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

In February 2009, the Court issued a Memorandum Decision vacating the August 2006 decision and remanding the matter back to the Board.

In June 2009, the Board notified the Veteran that the VLJ who conducted the November 2004 hearing was no longer employed at the Board and gave the Veteran the opportunity to request a new hearing.  A new hearing was not requested.  

In October 2009, the Board remanded the psychiatric claim for additional development of the record.

In August 2010, the Board denied service connection for a psychiatric disorder other than PTSD.  The Board additionally denied a claim for a higher rating for a right knee scar and the claim for an extension of a temporary total disability rating for the right knee.  The claim at bar for a higher rating for right retropatellar pain syndrome, status post right knee surgery, was remanded for further development.

In July 2011, the Board assigned an increased rating of 20 percent for the service-connected right knee disability for the portion of the appeal prior to February 2009; the Board did not specify a particular effective date.  Claims for a higher rating for the portion of the appeal after February 2009, and entitlement to a TDIU rating pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), were remanded for further development.

In an August 2011 rating decision, the RO implemented the July 2011 decision.  A 20 percent rating was assigned effective beginning on January 14, 2009 to February 25, 2009.  A previously assigned temporary total rating spanning from February 25, 2009 to April 1, 2009 was confirmed.  The RO then also granted a higher 20 percent rating beginning on April 1, 2009.  

In October 2011, the Court vacated the August 2010 Board decision as it pertained to the claim of service connection for an innocently acquire psychiatric disorder other than PTSD, and remanded that matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).  The remainder of the August 2010 decision was not disturbed.

In March 2012, the Board remanded the psychiatric claim for further development.

In September 2013, the RO granted service connection for bipolar disorder.  As such, the claim for service connection for a psychiatric disorder is no longer in appellate status and will not be addressed hereinbelow.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

At this point, the claims remaining on appeal included entitlement to an evaluation in excess of 20 percent for the service-connected right retropatellar pain syndrome, status-post right knee surgery, beginning on April 1, 2009 and entitlement to a TDIU rating.

However, the Veteran's attorney then attempted to perfect an appeal as to the August 2011 rating decision that implemented the July 2011 decision of the Board.  As described further hereinbelow, this was, in part, contrary to Harris v. Nicholson, 19 Vet. App. 345, 348 (2005).  

In her Notice of Disagreement (NOD), the Veteran's attorney indicated she was appealing "all issues arising out of [the August 2011] rating decision."  In her Substantive Appeal, the Veteran's attorney indicated that she was appealing the issues of a higher rating prior to February 2009, the extension of a temporary total rating, and a higher rating since April 1, 2009.

To the extent the Veteran appeals a higher rating beginning on April 1, 2009, this issue was already in appellate status and is properly on appeal.

To the extent the Veteran appeals a higher rating prior to February 2009, this issue was decided by the Board in July 2011.  The claim has been included with those captioned hereinabove and is being dismissed, as will be described later.

However, the Veteran is entitled to appeal the effective date assigned by the RO in the August 2011 decision.  The analysis of an earlier effective date claim differs slightly from the issue decided by the Board in July 2011 and focuses on different facts, including the date of claim.  As such, this claim has been included with those captioned on the title page.  

To the extent the Veteran seeks an extension of the temporary total rating assigned, a claim which was previously denied by the Board in August 2010, the Board refers this matter to the attention of the RO.

The Board has considered documentation included in Virtual VA and VBMS.

The issue of extension of a temporary total disability rating based on the need for convalescence following surgery to the right knee beyond March 30, 2009 was raised in November 2013.  This issue has not since been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

Aside from Issue #1 captioned on the title page, the appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington DC. 


FINDINGS OF FACT

1.  In a July 8, 2011 decision, the Board assigned an increased rating of a 20 percent for the service-connected right retropatellar pain syndrome, status-post right knee surgery, prior to February 2009; this decision was not appealed to the Court of Appeals for Veterans Claims (CAVC or the Court), nor was reconsideration sought.

2.  The August 2011 RO decision simply implemented the Board's July 2011 decision and could not be challenged as the issue was fully addressed by the Board.


CONCLUSION OF LAW

The Veteran's appeal as to the claim for an evaluation in excess of 20 percent for the service-connected right retropatellar pain syndrome, status-post right knee surgery prior to February 2009 is precluded by law. 38 U.S.C.A. §§ 7103, 7104, 7266 (West 2002); 38 C.F.R. §§ 20.101, 20.1000, 20.1001, 20.1100 (2013); Harris v. Nicholson, 19 Vet. App. 345, 348 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These duties are not applicable here, however, as the claim herein decided must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In a July 8, 2011, decision, the Board assigned a 20 percent evaluation for the service-connected right retropatellar pain syndrome, status-post right knee surgery, prior to February 2009.  Notice of the decision was mailed on the same date. 

Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  The Veteran was notified that to appeal the Board's determination to the Court of Appeals for Veterans Claims (CAVC), he had 120 days from the date of mailing to do so.  He was also advised of his right to seek reconsideration or vacation of the Board's decision, or to seek revision through a CUE motion.  The Veteran took none of the delineated actions, however, to disturb the finality of the July 8, 2011, Board decision.  

In an August 2011 rating decision, the RO implemented the Board's decision. 

It was the July 8, 2011, decision of the Board that assigned the evaluation for the service-connected right knee disability.  The Veteran did not file a Notice of Appeal (NOA)] with the Court, a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error.  See Rosler v. Derwinski, 1 Vet. App. 241, 245-46 (1991); Harris v. Nicholson, 19 Vet. App. 345, 348 (2005).  Instead, the Veteran disagreed with the August 2011 rating decision implementing the Board's adjudication.  

A RO does not have the authority to review any decision made by the Board.  See Winsett v. Principi, 341 F.3d 1329 (Fed Cir. 2003), rehearing and rehearing en banc denied (Sep. 24, 2003), cert. denied, 540 U.S. 1082, 124 S. Ct. 943, 157 L.Ed.2d 758 (2003) (a lower tribunal does not have authority to review a decision by a higher one); see also Lamb v. Prinicipi, 284 F.3d 1378, 1382 (Fed. Cir. 2002); Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal.")

The August 2011 rating decision, insofar as it addressed the evaluation assigned for the service-connected right retropatellar pain syndrome, status-post right knee surgery, prior to February 2009, was not truly a decisional document.  Instead, it was a purely ministerial exercise, promulgating the Board's determination.

Accordingly, there is no basis for the Veteran to appeal the July 2011 Board decision at the RO level, insofar as the assigned 20 percent evaluation was concerned.  Any appeal of the Board's determination must come through one of the enumerated mechanisms the Veteran was notified of in July 2011, at the same time he was notified of the Board's determination.  There can be no "disagreement" with the assigned evaluation for purposes of initiating an appeal of that issue; the Veteran was required to appeal the Board's decision to the Court, or to seek Board review of its own decision.  

The RO is not the correct forum for appeal of the Board's July 2011 decision.  As a matter of law, the appeal must be dismissed.  

Nothing in this decision may be taken as precluding the Veteran's rights to seek revision of the Board's July 2011 decision through a motion for vacatur, reconsideration, or a finding of CUE.


ORDER

The appeal of the claim for an evaluation in excess of 20 percent for the service-connected right retropatellar pain syndrome, status-post right knee surgery, prior to February 2009 must be dismissed.


REMAND

A remand is required to assess the present severity of the service-connected right retropatellar pain syndrome, status-post right knee surgery.  

In July 2011, the Board remanded this claim for this purpose.  It appears that an examination was scheduled for early December 2013, but the Veteran failed to appear.

Recent records in Virtual VA indicate the Veteran became incarcerated in August 2013.  It is thus unknown whether he received notice of the examination.

A further attempt should be made to examine the Veteran.  As noted by the Board in July 2011, the last VA examination of January 2011 contains deficiencies for rating purposes.  The Veteran's post-surgery status should be ascertained.  The United States Court of Appeals for Veterans Claims (Court) has held that incarcerated Veterans "are entitled to the same care and consideration given to their fellow Veterans."  See Bolton v. Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)).  

In this vein, the RO should request any medical records from the Veteran's place of incarceration at the New Hanover County Jail in Castle Hayne, North Carolina.
See 38 C.F.R. § 3.159(c)(1).

Also on remand, the RO should adjudicate the earlier effective date claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993)).  

The Veteran's claim for a TDIU rating is inextricably intertwined with the claims being remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

As the claims should be considered together, it follows that any Board action on the TDIU claim, at this juncture, would be premature.

Accordingly, these remaining matters are REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he provide any authorization forms necessary to obtain treatment records from the New Hanover County Jail in Castle Hayne, North Carolina.

All records received should be associated with the record. If the search for such records has negative results, the RO should notify the Veteran and include an explanation of the results of the search in the claims file.

2.  The RO should have the Veteran scheduled for a VA examination to ascertain the current severity of the service-connected right retropatellar pain syndrome, status-post right knee surgery, in accordance with the applicable worksheets for rating that disability.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims files.  

3.  If the Veteran is still incarcerated, the RO must make reasonable efforts to accommodate the Veteran with respect to scheduling him for a VA examination.  Specifically, if the Veteran is confined to prison, the examination must be tailored in such a manner to arrange for his examination in prison by VA personnel, a fee-base provider contracted by VA, or a prison physician at VA expense.  

If the VA examination simply cannot be conducted due to the Veteran's incarceration, the RO should provide documentation of its attempts to obtain the medical examination, including any coordinating efforts with prison medical staff.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 3, Section A, Topic 11.

 4.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

5.  After completing the requested action, the RO should review the examination report to ensure it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


